      Case 4:19-cv-00209-CDL-MSH Document 31 Filed 06/11/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

ANTONIO ROBINSON,                       *

      Petitioner,                       *

vs.                                     *
                                              CASE NO. 4:19-CV-209 (CDL)
Warden WALTER BERRY,                    *

      Respondent.                       *


                                  O R D E R

      The Court previously adopted the Magistrate Judge’s Report

and Recommendation to dismiss Petitioner’s habeas application on

March 23, 2021.       Order (Mar. 23, 2021), ECF No. 28.         A month after

that order was entered, Petitioner filed untimely objections on

April 24, 2021.       The Court construes Petitioner’s filing to be a

motion to vacate the Court’s previous order so that his tardy

objections can be considered.          Although the Court is skeptical as

to whether Petitioner has satisfied the requirements for vacating

that order, the Court nevertheless in the interest of justice and

judicial economy vacates its previous order adopting the Report

and Recommendation and corresponding judgment.

      Now that the previous order has been vacated, the Court has

conducted    a   de    novo   review   of   the   record   and    finds   that

Petitioner’s objections lack merit.            Therefore, the Report and

Recommendation filed by the United States Magistrate Judge on
    Case 4:19-cv-00209-CDL-MSH Document 31 Filed 06/11/21 Page 2 of 2



February 5, 2021 is again approved, adopted, and made the Order of

the Court.

     IT IS SO ORDERED, this 11th day of June, 2021.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   2
